                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         WESTERN DIVISION
AHMED ALI                                              PETITIONER
v.                        CIVIL ACTION NO. 5:19-cv-71-DCB-MTP
WARDEN GILLIS                                          RESPONDENT
            ORDER ADOPTING REPORT AND RECOMMENDATION

     This cause is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 17], to which no

objections were filed by the Petitioner. Having carefully

reviewed the same, the Court finds that the Ahmed Ali’s Petition

for Writ of Habeas Corpus [1] is moot because on October 22,

2019, the United States Immigration and Customs Enforcement

(“ICE”) issued a “Release Notification” informing Petitioner

that he would be released pending his removal and, two days

later, ICE issued an “Order of Supervision which directed that

Ali “be placed under supervision and permitted to be at large….”

See [ECF No. 15-1]; [ECF No. 16-2]. Magistrate Judge Parker

found that, “[a]s the Petitioner has been granted the relief he

sought in his Petition – his release from immigration custody –

the Petition is now moot.” [ECF No. 17] at 1. The Court finds

the Report and Recommendation to be well taken.

     Accordingly,




                                 1
     IT IS HEREBY ORDERED AND ADJUDGED that Magistrate Judge

Michael T. Parker’s Report and Recommendation [ECF No. 17] is

ADOPTED as the findings and conclusions of this Court and Ahmed

Ali’s Petition for Writ of Habeas Corpus is DISMISSED with

prejudice.

     SO ORDERED this the 9th day of March, 2020.

                                     _/s/ David Bramlette________
                                     UNITED STATES DISTRICT COURT




                                2
